Citation Nr: 1146736	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-26 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

1.  Whether a rating reduction from a 100 percent disability level for service-connected prostate cancer effective October 31, 2008 was proper.

2.  Entitlement to a rating in excess of 40 percent for urinary incontinence as a residual of prostate cancer.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran failed to report for a requested Board hearing in July 2011.  He did not request a new hearing prior to the hearing, and has not filed a motion for a new hearing alleging good cause for his failure to appear.  As such, the Board will proceed as if the hearing request has been withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The Veteran last underwent surgical treatment for his service-connected prostate cancer in February 2007; he has been absent the need for further therapeutic procedures since then; and there has been no recurrence or metastasis of prostate cancer since that time. 

2.  The Veteran's residuals of prostate cancer are limited to urinary incontinence and erectile dysfunction which have been separately evaluated. 

3.  The Veteran's service-connected urinary incontinence more nearly approximates the criteria for the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  The rating reduction from a 100 percent disability level for service-connected prostate cancer effective October 31, 2008 was proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2011).

2.  The criteria for 60 percent disability rating, but no higher, for urinary incontinence as a residual of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.115a, 4.115b, DC 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran alleges that the RO's rating reduction from 100 percent to 40 percent for residuals of prostate cancer was improper and, thus, entitling him to full restoration of the 100 percent rating.  Alternatively, the Veteran alleges that his urinary incontinence disability meets the criteria for a 60 percent rating due to the need to use up to 6 absorbent pads per day.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  It is possible for the severity of a disability to increase during an appeal period, wherein it is appropriate to give consideration of a "staged" rating awarding separate percentage evaluations for separate periods of time.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the rating schedule, malignant neoplasms of the genitourinary system (such as the prostate) are evaluated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528.  A note to this provision indicates that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six (6) months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the rating will be based on residuals of the disorder, to include voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

In applying the criteria of DC 7528, the Board must make factual findings as to when the Veteran last underwent treatment for prostate cancer and whether, since that time, the Veteran has suffered a local recurrence or metastasis of prostate cancer.  Tatum v. Shinseki, 24 Vet. App. 139 (2010). 

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  A 20 percent evaluation for urine leakage contemplates the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials which must be changed 2 to 4 times per day.  The maximum 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 

With respect to urinary frequency, the currently assigned 40 percent rating is the maximum available rating which represents a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  

The record does not disclose any lay or medical evidence of obstructed voiding.  Additionally, a higher rating could not be obtainable on this basis as the maximum assignable 30 percent rating for urinary retention is less than the currently assigned 40 percent rating for urinary incontinence.  The provisions of 38 C.F.R. § 4.115a specify that only the predominant area of dysfunction shall be considered for rating purposes.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Historically, the Veteran underwent transurethral resection of prostate (TURP) in February 2007 due to an enlarged prostate with incontinence symptoms.  A biopsy specimen revealed prostate cancer.  A March 2007 private medical record reflected the Veteran's report of urinary incontinence symptoms for which he was wearing absorbent pads.  The frequency of his absorbent pad use was not reported.  In April 2007, a 12 tissue sample from the prostate did not reveal any evidence of cancer.  

The Veteran filed his service connection claim on March 9, 2007.  A May 2007 rating decision granted service connection for prostate cancer and assigned a 100 percent disability rating effective March 9, 2007 under DC 7528.

In December 2007, the Veteran underwent a formal VA Compensation and Pension (C&P) examination.  At that time, the Veteran reported undergoing pseudoephedrine treatment for urinary incontinence.  He had not received any further treatment for prostate cancer.  The Veteran endorsed symptoms of urinary urgency with a daytime voiding interval of less than 1 hour, and nocturia x 1.  The examiner recorded the Veteran's description of having "a small amount of urinary leakage which improved since his TURP, but he has to change pads 4 x a day."  Otherwise, the examiner reported that the Veteran wore absorbent materials that had to be changed 2 to 4 times per day.  The Veteran also reported a history of 4 treatments for urinary tract infections since February 2007.  Otherwise, the Veteran denied hesitancy, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, urine retention, urethral discharge or renal colic.  Following examination and laboratory testing, the VA examiner provided a diagnosis of history of prostate adenocarcinoma in remission.

In December 2007, the RO issued a rating decision proposing a rating reduction to 40 percent based upon the Veteran's report of changing absorbent pads 2 to 4 times per day.  The Veteran was advised that the criteria for the next higher 60 percent rating required use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.

By letter dated December 31, 2007, the RO notified the Veteran of its proposed rating reduction by attaching a copy of the December 2007 rating decision, which explained the basis for its proposed actions.  At that time, the Veteran was provided a 60-day period of time to submit additional evidence or argument or to request a personal hearing.

By letter received in January 2008, the Veteran argued that the RO's rating reduction proposal was wrong by stating "I have to change said material [absorbent pads] at least 6 times a day."

Thereafter, VA clinical records associated with the claims folder only reflected the Veteran's report of incontinence symptoms.  The frequency of absorbent pad use was not reported.

The Veteran underwent additional VA C&P examination in November 2009.  At that time, the Veteran reported urinary incontinence or stress incontinence which required the use of absorbent materials "that must be changed less than 2 times per day."  He also alleged erectile dysfunction.  Otherwise, the Veteran denied a history of urinary tract stones, renal dysfunction/failure, acute nephritis, hydronephrosis, or cardiovascular symptoms. 

Thereafter, subsequent VA clinical records report the Veteran's history of benign prostatic hypertrophy (BPH) treated by an outside urologist.

By rating action dated December 2009, the RO granted service connection for erectile dysfunction as well as entitlement to special monthly compensation based on loss of use of a creative organ.

By rating action dated February 2010, the RO proposed to reduce the evaluation for urinary incontinence due to prostate cancer to the 20 percent level.

In a VA Form 21-4138 received in March 2010, the Veteran argued that his VA examination in November 2009 was inadequate because it was not conducted by a urologist or oncologist.  The Veteran also provided the following description of his symptoms:

IF I DO NOTHING ALL DAY LONG, THEN I DO ONLY HAVE TO USE TWO ABSORBENT PULL UP'S, BUT IF I DO ANY KIND OF MOVING AROUND OR LIFTING THEN I HAVE TO CHANGE 4 TO 5 TIMES A DAY.  I HAVE HAD 3 PROCEDURES DONE OVER THE LAST YEAR TO CORRECT THIS PROBLEM, BUT I HAVE THIS PROBLEM, THIS WAS DONE BY DR. [T] AT CHARLESTON MEMORIAL HOSPITAL.  I HAVE ENCLOSED A RELEASE OF INFORMATION FROM SO THAT [THE] RO MAY OBTAIN HIS RECORDS.

The RO next received private medical records reflecting that the Veteran underwent cytoscopy with Coaptite injection in March 2009 due to stress urinary incontinence complaints.  The Veteran had a pre-operative diagnosis of intrinsic urinary sphincter dysfunction.  The frequency of absorbent pad use was not reported.

The Veteran was afforded an additional VA C&P examination in July 2010.  This report noted that the Veteran had no recurrence of cancer since February 2007.  The Veteran described urinary urgency with a daytime voiding interval between 1 to 2 hours, and nocturia times 2.  The VA examiner recorded the following history of absorbent pad use:

Veteran is incontinent of urine requiring diapers.  At present - he still leaks, specially after lifting or mowing grass.
He uses 4 diaper[s] a day (02 to 06 depending on activities)
At night he uses 2 diapers - always
In one week he uses - 28 Diapers during day (14 to 42 - variation)
At night he uses 14 diapers - - only in one week.  (fixed numbers - no variation).

The Veteran otherwise described the course of his disability as stable since onset.  In another section, the VA examiner stated that the Veteran required wearing of absorbent materials more than 4 times per day.  Otherwise, the Veteran denied symptoms such as hesitancy, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, urine retention, urethral discharge or renal colic.  The Veteran also denied a history of urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction/failure, acute nephritis, hydronephrosis or cardiovascular symptoms.  Following examination and laboratory testing, the VA examiner diagnosed adenocarcinoma of the prostate with no recurrence since 2007, incontinence of urine status post TURP, erectile dysfunction, and left testicular atrophy with a positive history of mumps as a child.  The Veteran's disability was described as having severe effects upon sports and recreation, moderate effects on exercise, and mild effects on shopping.

Propriety of rating reduction

As indicated above, the Veteran was discovered to have prostate cancer in February 2007 as an incidental finding of a TURP procedure.  A May 2007 RO rating decision initially granted service connection for prostate cancer, and assigned a 100 percent disability rating.  This rating decision specifically advised the Veteran that this was a "temporary evaluation" which was assigned during active malignancy or antineoplastic therapy.  The Veteran was further advised that, six months following completion of treatment, his residual disability would be determined by a future VA examination.

The Veteran underwent VA examinations in May 2007 and December 2007, and additional private treatment records were associated with the claims folder.  These records reflect that, following the excision of tumor in February 2007, the Veteran had no need for further therapeutic procedures as there had been no recurrence or metastasis of prostate cancer since that time.  This finding was supported by a 12 tissue biopsy sample in April 2007.

Thus, the Board finds that the preponderance of the evidence establishes that the Veteran last underwent surgical treatment for his service-connected prostate laryngeal cancer in February 2007; that he has been absent the need for further therapeutic procedures since that date; and that there has been recurrence or metastasis of prostate cancer since that time.  To the extent the Veteran argues otherwise, the Board places greater probative weight to the findings of the more qualified medical examiners which include actual biopsy examination in April 2007.

Accordingly, by operation of law, the RO was mandated reduce the 100 percent rating with a reevaluation based upon current residuals.  38 C.F.R. § 4.115b, DC 7528.  However, this diagnostic code specifies that the rating reduction would not occur until the due process provisions of 38 C.F.R. § 3.105(e) were observed.

The record also reflects that the RO fully observed the due process provisions of 38 C.F.R. § 3.105(e).  By letter dated December 31, 2007, the RO notified the Veteran of its proposed rating reduction by attaching a copy of the December 2007 rating decision, which explained the basis for its proposed actions.  Thereafter, the RO provided the Veteran a 60-day period of time to submit additional evidence or argument or to request a personal hearing.  In response, the Veteran submitted a statement but did not request a personal hearing.

Thereafter, the rating reduction was effectuated by means of an August 2008 rating decision which provided a prospective effective date of reduction.  For these reasons, the Board concludes that the RO complied with the requirements of 38 C.F.R. § 3.105 prior to implementing the rating reduction.  As such, the Board finds that the rating reduction from a 100 percent disability level for service-connected prostate cancer effective October 31, 2008 was proper.

Urinary frequency residuals

As an initial matter, the Board concludes that the Veteran's residuals of prostate cancer are limited to urinary incontinence and erectile dysfunction.  By separate rating action, the RO has granted service connection for erectile dysfunction and awarded the Veteran special monthly compensation benefits due to loss of use of a creative organ.  This aspect of disability is not currently before the Board.

With respect to the urinary incontinence issue at hand, in order to warrant a rating in excess of 40 percent since October 31, 2008 based on voiding dysfunction, the evidence must show urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent under DC 7528).

In this case, the Veteran has provided inconsistent accounts as to the frequency of use of absorbent pads.  For example, he initially reported the need to change absorbent pads up to 4 times per day.  See VA C&P examination reports dated December 2007 and November 2009.

However, upon notice of the applicable criteria, the Veteran endorsed a need to change absorbent pads "at least" 6 times per day.  See Veteran's statement received January 2008.

Thereafter, the Veteran provided a more nuanced description of his urinary leakage symptoms indicating that his urinary leakage was variable according to his level of physical activity - ranging from changing absorbent pads 2 times a day with sedentary activities and up to 4 to 5 times per day with physical activity.  See VA Form 21-4138 received in March 2010.  The Veteran added a new description to the VA examiner in July 2010 by stating that, in addition to stress incontinence with physical activity, he always needed to change absorbent pads twice nightly.  According to this description, the Veteran averages at least 28 absorbent pad changes per week (day and night use combined) which could be as high as 53 absorbent pads per week (day and night use combined).

The medical evidence associated with the claims folder includes a current diagnosis of intrinsic urinary sphincter dysfunction, status post TURP, requiring the need for Coaptite injections.  Thus, there is objective medical evidence of actual urinary sphincter dysfunction substantiating the Veteran's report of stress incontinence.  Although the Veteran has inconsistently described the frequency of his absorbent pad usage, the Board finds no specific information of record impeaching his overall credibility.  

Resolving reasonable doubt in favor of the Veteran, and by applying the approximating principles of 38 C.F.R. § 4.7, the Board finds that the Veteran's service-connected urinary incontinence more nearly approximates the criteria for the wearing of absorbent materials which must be changed more than 4 times per day.  Thus, the Board grants the maximum schedular rating allowable for urinary leakage symptomatology.

Upon review of the entire evidentiary record, the Board finds no additional, applicable diagnostic criteria which would allow a rating greater than 60 percent for the Veteran's voiding dysfunction symptomatology.  Thus, any potential claim for a rating greater than 60 percent for voiding dysfunction residuals of prostate cancer must be denied.

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his prostate cancer residuals have had on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings.  In this respect, the RO has awarded special monthly compensation benefits for erectile dysfunction, and the current decision on appeal grants the maximum 60 percent rating for urinary incontinence.  Notably, the Veteran does not fully meet the criteria for a 60 percent rating but the Board has awarded this benefit with use of the approximating provisions of 38 C.F.R. § 4.7.  Thus, the schedular rating assigned more than adequately compensates the Veteran for this aspect of disability.  There is no lay or medical evidence of additional prostate cancer residuals.  In short, the Board finds that the assigned schedular evaluation addressed on appeal is adequate.  As such, there is no basis for extraschedular referral in this case.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The claim on appeal stems from a rating reduction and reevaluation mandated by the criteria of DC 7528.  A December 31, 2007 RO letter complied with the provisions of 38 C.F.R. § 3.105(e) prior to the rating reduction at hand.  This letter provided notice of the criteria for urinary incontinence which was facially applicable to the facts of the case.  A post-reduction RO notice dated April 2009 specifically advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim as well as the relative duties upon himself and VA in developing his claim.  This letter further advised the Veteran of how VA determines disability ratings and effective dates of awards.

Accordingly, the Board finds that VA has satisfied its notice obligations in this rating reduction and reevaluation case.  Any timing deficiency with respect to providing the Veteran a generic type notice required for an increased rating claim was cured with readjudication of the claim in the April 2009 Statement of the Case (SOC) and the July 2010 Supplemental SOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's service treatment records and all private clinical records identified by the Veteran as relevant to his claims.  There are no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  There is also no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010). 

Additionally, the Veteran was afforded VA examinations in December 2007, November 2009 and July 2010.  The most recent examination report contains all findings necessary to decide the claim.  As held above, the Board has assigned the maximum schedular rating for urinary incontinence symptoms based upon the Veteran's self-description of absorbent pad usage.  The Board does not find that the lay or medical evidence of record since the 2010 examination suggests an increased severity of symptoms to the extent that an extraschedular rating is for consideration.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

The rating reduction from a 100 percent disability level for service-connected prostate cancer effective October 31, 2008 was proper.  To this extent only, the appeal is denied.

A disability rating of 60 percent for urinary incontinence as a residual of prostate cancer is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


